10/21/2020      Case: 1:20-cv-06316 Document #: 49-10  Filed:
                                                 Yahoo Mail - Fwd:03/05/21
                                                                   Cook CountyPage
                                                                               Jail 1 of 5 PageID #:960

                                                  EXHIBIT 6
     Fwd: Cook County Jail

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)

     To:       frednance@clickservices.org

     Date: Wednesday, October 21, 2020, 01:09 PM CDT




     ---------- Forwarded message ---------
     From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
     Date: Wed, Sep 2, 2020 at 3:27 PM
     Subject: Cook County Jail
     To: Daniel Jean <daniel_jean716@yahoo.com>
     Cc: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>


     Daniel:

     Good afternoon. The Cook County jail has contacted me with a start date. We will be going back to the jail on
     September 18, 2020 from 4:00 pm to 5:00 pm. I have contacted Serita and Alicia. Both agreed to work in the jail. You
     and I will have to take pictures again because our identifications expired on August 31, 2020. The jail will issue letters of
     entry for Alicia and Serita. What do you believe Alicia and Serita need before starting back in the jail?

     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395


     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395




                                                                                                                                     1/1
10/21/2020    Case: 1:20-cv-06316 Document #: Yahoo
                                              49-10   Filed:
                                                    Mail        03/05/21
                                                         - Fwd: Program     Page 2 of 5 PageID #:961
                                                                        Re-opening



                                                        EXHIBIT 6
     Fwd: Program Re-opening

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)

     To:     frednance@clickservices.org

     Date: Wednesday, October 21, 2020, 01:14 PM CDT




     ---------- Forwarded message ---------
     From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
     Date: Thu, Sep 10, 2020 at 8:23 PM
     Subject: Program Re-opening
     To: Ronald Howard <ronald.howard@cookcountyil.gov>
     Cc: Dr. Hattie Wash <Washhattie@gmail.com>, Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>


     Sheriff Howard:

     Good evening. Sorry for interrupting your basketball or football game. Our Cook County jail team met for a Skype
     meeting this evening. Pursuant to your last email on September 2, 2020, we are preparing to re-enter on September 18,
     2020 from 4:00 pm to 5:00 pm. I have a few questions:

     We understand masks are required. Can we wear or bring in gloves or will the jail provide hand sanitizer? In our August
     7, 2020 meeting with Jane and you, Daniel and I talked about conducting 2 groups in one week in order to catch up with
     our other groups, which have been operating during the Coronavirus. We would need to conduct these 2 groups for
     approximately 6 months. Can you make this happen before or after our start up date of September 18, 2020? If you
     have any other concerns, please do not hesitate to contact me.

     Dr. Wash will review this email and may have other considerations.

     Thank you.

     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395


     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395




                                                                                                                               1/1
2/10/2021     Case: 1:20-cv-06316
                       Yahoo Mail - Fwd:Document          #: 49-10ofFiled:
                                         Status: Illinois Department         03/05/21
                                                                     Corrections          Page
                                                                                 Special Needs Unit3& of 5 PageID
                                                                                                      Parolee          #:962
                                                                                                              Attendance in Groups




     Fwd: Status: Illinois Department of Corrections Special Needs Unit & Parolee Attendance in
     Groups

     From: Dr. Fred L. Nance Jr. (drfred.nancejr@gmail.com)

     To:    frednance@clickservices.org
                                                                         EXHIBIT 6
     Date: Wednesday, February 10, 2021, 01:47 PM CST




     ---------- Forwarded message ---------
     From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
     Date: Sat, Sep 19, 2020 at 10:17 AM
     Subject: Status: Illinois Department of Corrections Special Needs Unit & Parolee Attendance in Groups
     To: Patricia Grosskopf <patricia.grosskopf@illinois.gov>, Sarah.Brown-Foiles@Illinois.gov <Sarah.Brown-
     Foiles@illinois.gov>, Dixon, Dion <dion.dixon@illinois.gov>
     Cc: Dever, Michael (OJP) <Michael.Dever@usdoj.gov>, Andre Bethea <andre.bethea@usdoj.gov>, Willis, Tracey (OJP)
     <Tracey.Willis@usdoj.gov>, Dr. Hattie Wash <Washhattie@gmail.com>, Dr. Fred Nance Jr.
     <drfred.nancejr@gmail.com>


     Good morning. I hope this email finds you and your families well. This email correspondence relates to our Second
     Chance Act grant with the Department of Justice, Bureau of Justice Assistance, Office of Justice Programs. Regarding
     the Illinois Department of Corrections (IDOC), I have 2 general questions for Dr. Grosskopf, Ms. Brown-Foiles, Assistant
     Director Dion Dixon.

     1. When will IDOC's Special Needs Unit in Chicago re-open for our post-release trauma informed and mentoring
     services?
     2. What are the expectations of IDOC parolees attending groups via teleconferencing during the Coronavirus?

     Since the Coronavirus and Illinois' Stay at Home Order, we have set up teleconferencing communications for all groups,
     with all of our parolees. The parolees assigned to our groups are not calling in on a consistent basis. Please provide
     clarity on IDOC policies during the Coronavirus for our population of parolees attending their assigned groups via
     teleconferencing.

     Thank you.

     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395


     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395




                                                                                                                                     1/1
2/10/2021     Case: 1:20-cv-06316 Document   #:- Fwd:
                                     Yahoo Mail  49-10   Filed:
                                                      Second     03/05/21
                                                             Chance            Page 4 of 5 PageID #:963
                                                                    Act Grant #2018-CY-BX-0025




     Fwd: Second Chance Act Grant #2018-CY-BX-0025

     From: Dr. Fred L. Nance Jr. (drfred.nancejr@gmail.com)

     To:    frednance@clickservices.org
                                                                           EXHIBIT 6
     Date: Wednesday, February 10, 2021, 01:49 PM CST




      ---------- Forwarded message ---------
      From: Dr. Fred L. Nance Jr <frednance@clickservices.org>
      Date: Sat, Oct 3, 2020 at 12:52 PM
      Subject: Second Chance Act Grant #2018-CY-BX-0025
      To: Sarah Brown-Foiles <sarah.brown-foiles@illinois.gov>, Patricia Grosskopf <patricia.grosskopf@illinois.gov>, Dion
      Dixon <dion.dixon@illinois.gov>
      Cc: Dr. Fred Nance Jr. <frednance@clickservices.org>, Dr. Fred Nance Jr <drfred.nancejr@gmail.com>


      Good afternoon. The Department of Justice, Bureau of Justice Assistance, Office of Justice Programs has made me
      the Grant Administrator. EMAGES, Inc. is no longer providing services under this grant. I will continue to provide
      services to the Special Needs Unit in Chicago when you reconvene. The staff providing services will still be Alicia
      Perry and Serita Robinson. If you believe I need to change the Memorandum of Understanding, let me know. I am
      still engaged with pre-release services with the Cook County Department of Corrections (Jail). The jail has agreed to
      continue services under my supervision.

      In addition, I am still engaged to develop a 90-day transitional house for sex offenders. Please review the documents
      attached. Please acknowledge receipt of this email. Thank you.

      /s/Dr. Fred Nance Jr.
      Ph.D. Health & Human Services
      Social Policy Analysis and Planning
      www.clickservices.org
      708-921-1395

      NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all
      attachments transmitted with it are intended solely for the use of the addressee and may contain legally privileged
      and confidential information. If the reader of this message is not the intended recipient, or an employee or agent
      responsible for delivering this email message to the intended recipient, you are hereby notified that any
      dissemination, distribution, copying, or other use of the message or its attachments is strictly prohibited. If you have
      received this email message and its attachments if any, in error, please notify the sender immediately by replying to
      the message and please delete it from your computer. Thank you.



     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395

            10.1.20 C.L.I.C.K. Services Platform.pdf
            53.9kB

            8.31.20 C.L.I.C.K. Housing Proposal Revised with Video.pdf
            128.7kB

            1.24.20 Congressman Davis Letter of Support for Transitional Housing.pdf
            76.5kB


                                                                                                                                 1/2
2/10/2021   Case: 1:20-cv-06316 Document   #:- Fwd:
                                   Yahoo Mail  49-10   Filed:
                                                    Second     03/05/21
                                                           Chance            Page 5 of 5 PageID #:964
                                                                  Act Grant #2018-CY-BX-0025




                                                                                                        2/2
